EXHIBIT 10.11

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) dated as of the 1st day of November,
2004, between UMB Financial Corporation, a Missouri corporation having its
principal place of business in Kansas City, Missouri (“UMB”), and R. Crosby
Kemper, Jr., an individual residing at 5049 Wornall, Kansas City, Missouri
(“Consultant”).

 

After a lengthy career as a senior officer of UMB and as chairman of the Board
of Directors of UMB, Consultant recently retired from all UMB positions and
offices, and as a director of UMB and its subsidiaries. UMB has concluded that
it would greatly benefit from a transition arrangement with Consultant under
which it would have access to the “institutional knowledge” developed by
Consultant, and from Consultant’s background and expertise in certain areas of
bank operations and credit underwriting. Accordingly, UMB and Consultant desire
to enter into an agreement under which Consultant agrees to provide certain
consulting services to UMB for a specified period of time.

 

Therefore, in consideration of the mutual promises set forth in this Agreement,
the payment of the consideration described in Section 2 below, and the services
to be provided by Consultant to UMB, UMB and Consultant hereby agree as follows:

 

1. Performance of Consulting Services

 

Consultant will make himself available to UMB and provide advice and consulting
services to UMB on the credit underwriting process and the evaluation and
administration of significant credit relationships (the “Consulting Services”).
The Consulting Services will be provided personally by Consultant as an
independent contractor, as communicated by its Board of Directors. UMB shall not
supervise Consultant’s performance of the Consulting Services, and Consultant
may perform the Consulting Services during the hours and at the location(s) of
his choosing, as appropriate, based on the nature of each assignment. Consultant
acknowledges that as an independent contractor, Consultant is responsible for
payment of all taxes, including Federal, State and local income taxes and
self-employment taxes arising out of his performance under this Agreement.

 

2. Compensation, Term and Termination.

 

As compensation for providing the Consulting Services, UMB shall pay to
Consultant a monthly fee, payable bi-weekly, in the sum of $25,000.00 per month
during the first two months that this Agreement is in effect, and $12,500.00 per
month during the remaining period of time that this Agreement is in effect.
Unless terminated earlier by either party pursuant to their rights set forth
below, this Agreement shall be in effect until February 22, 2007. After this
Agreement has terminated, UMB shall have no further obligation to pay any fee or
other compensation to Consultant, and Consultant shall have no further
obligation hereunder to provide further Consulting Services to UMB.



--------------------------------------------------------------------------------

3. Support provided by UMB.

 

UMB will provide certain working condition fringe benefits for Consultant’s use
during the period of time that this Agreement is in effect, including an
automobile and secretarial and administrative support and office facilities in
its 1010 Grand Blvd Building, comparable to those that were provided to him
while he was employed by UMB.

 

4. Miscellaneous

 

This Agreement: (a) may not be amended except in a writing executed by both
parties; (b) shall be governed by and construed in accordance with the laws of
the State of Missouri; (c) shall be binding upon and inure to the benefit of UMB
and Consultant and their respective successors, executors, administrators,
legatees, distributees, and permitted assignees. If any portion of this
Agreement is deemed to be unenforceable, the balance of this Agreement shall
nevertheless continue in effect and any court may enforce any provision to the
he extent permitted by law, even though the entire Agreement may not be
enforced. Consultant may not assign this Agreement or its rights or obligations
under this Agreement to any other entity or person.

 

IN WITNESS WHEREOF the undersigned have duly executed this Agreement as of the
date first above written.

 

R. CROSBY KEMPER, JR.   UMB FINANCIAL CORPORATION

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    By